DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 11-17-2021 has been entered.
Claims 16-32 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 18, 19, 20, 21, 22, 23, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,4), (1,4), (3,4), (2,4), 5, 6, 11, 7, and 8, respectively, of U.S. Patent No. 11,185,183. Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claim 16 of the instant application and independent claims 1 and 4 of the patent each recite: a storage box; a movable platform; and at least one stabilizing bar.  The subject matter of the dependent claims 17-25 of the instant application is explicitly recited in the respective claims of the patent identified above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is between the locking mechanism and the receptacle.  It appears the door of the receptacle which includes the locking mechanism must be claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US#2018/0352988).
Regarding claims 16 and 26, Ortiz discloses in Fig. 4 a package receptacle 200, comprising:
a storage box 201 including a moveable platform 204 configured to move within an inner compartment of the storage box;
at least one stabilizing bar 205 secured the storage box via element 206 and movably coupled to the movable platform;
wherein the moveable platform is configured to move from an upper portion of the inner compartment of the storage box toward a lower portion of the inner compartment of the storage box.
Regarding claims 17 and 26, a door 202 including a locking mechanism (e.g. see [0057], lines 5-6) 120.
Regarding claims 18, 26, and 27, wherein the locking mechanism is releasable by a wireless signal (e.g. see [0057], lines 12-14, wireless signal via smart phone 115) to open the door.
Regarding claim 19, an antenna 122 to receive the signal, wherein the antenna is a cellular network antenna configured to receive a cellular network signal to open the door, a Bluetooth antenna configured to receive a Bluetooth signal to open the door, or a WiFi antenna configured to receive a WiFi signal to open the door from a smartphone 115, see [0041] and [0045].
Regarding method claims 26 and 27, Ortiz discloses all the claimed structure required by the method steps.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process.  In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US#2018/0325988) in view of Eveloff et al. (US#2018/0070753)
Regarding claims 20 and 28, Ortiz discloses a camera 130 is positioned on the storage box, but fails to disclose wherein the camera is positioned to capture an image of the inner compartment of the storage box.  However, as evidenced by Eveloff, including a camera to monitor the exterior of the storage box and a camera to monitor the interior of the storage box is known in the package receptacle art, see exterior monitoring camera 320 and interior monitoring camera 314.  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz by including a camera positioned to capture an image of the inner compartment of the storage box.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the interior monitoring camera would allow for remote viewing of the contents of the receptacle.
Regarding claims 21 and 30, Ortiz fails to disclose in the Fig. 4 embodiment a battery configured to power the package receptacle, wherein the battery is rechargeable, wherein a solar panel is configured to charge the battery, and wherein the solar panel is positioned on the storage box.  However, as evidenced by Ortiz in the Fig. 5 embodiment, such a configuration is known in the package receptacle art, see [0062], lines 7-9 teaching solar panel 501 can be mounted to door 202.  The solar panel inherently cooperates with a rechargeable battery for operation.  Therefore, as evidenced by the Fig. 5 embodiment of Ortiz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 4 embodiment of Ortiz by including a battery configured to power the package receptacle, wherein the battery is rechargeable, wherein a solar panel is configured to charge the battery, and wherein the solar panel is positioned on the door.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the  solar panel and rechargeable battery would provide a cost savings, back-up power source.  
Regarding claim 22, Ortiz fails to disclose wherein the package receptacle further includes an outer shell surrounding the storage box, wherein an insulating layer is positioned between the outer shell and the storage box.  However, as evidenced by Eveloff, such a configuration is known in the package receptacle art, see insulated compartments 150 and 152 which by definition include a shell and insulating layer.  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz by further includes an outer shell surrounding the storage box, wherein an insulating layer is positioned between the outer shell and the storage box.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of an outer shell surrounding the storage box, wherein an insulating layer is positioned between the outer shell and the storage box would enable storage of perishable goods.
Regarding claims 24 and 31, Ortiz fails to disclose a heater or refrigerator.  However, as evidenced by Eveloff, such a configuration is known in the package receptacle art, see at least one of a heater 152, or a refrigerator 150 configured to regulate a temperature of the storage box.  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz by including a heater or refrigerator.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the heater or refrigerator would enable storage of perishable goods.

Claims 23, 25, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US#2018/0325988) in view of Ritchie (US#10028606).
Regarding claims 23 and 29, Ortiz fails to disclose wherein the package receptacle further includes a sensor configured to detect a position of an object in the storage box with respect to an uppermost level of the storage box.  However, as evidenced by Ritchie, such a configuration is known in the package receptacle art, see col. 14, lines 50-59, wherein a light sensor is positioned at uppermost level of storage chamber 517 to indicate full.  Therefore, as evidenced by Ritchie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz include a sensor configured to detect a position of an object in the storage box with respect to an uppermost level of the storage box.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the sensor configured to detect a position of an object in the storage box with respect to an uppermost level of the storage box would prevent jamming of the receptacle.
Regarding claims 25 and 32, Ortiz fails to disclose wherein the package receptacle further includes a landing platform configured to support an unmanned aerial vehicle.  However, as evidenced by Ritchie, such a configuration is known in the package receptacle art, see landing platform 214, Fig. 4.  Therefore, as evidenced by Ritchie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz by including a landing platform configured to support an unmanned aerial vehicle.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the landing platform would facilitate drone pickup of packages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677